PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Harrell, Carl, Randall
Application No. 16/023,041
Filed: June 29, 2018
For: AMNIOTIC FLUID TOPICAL FORMULATION

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed on January 18, 2022, under 37 CFR 1.137(b) which is being treated under the under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

A review of the record indicates that a power of attorney was filed February 04, 2022, revoking the attorney Richard Eldredge.  Therefore, the petition is considered as not being signed by a registered patent attorney or patent agent of record.  For this reason, in accordance with 37 CFR 1.34, the signature of Richard Eldredge appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer, mailed April 08, 2021.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45(b).   As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on June 09, 2021.  A Notice of Abandonment was mailed on August 30, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), (2) the petition fee of $1050, and (3) an adequate statement of unintentional delay. 


not a correct reading of the statement appearing in the petition.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center AU 1633 for appropriate action in the normal course of business on the reply received January 18, 2022. All inquiries concerning the status of the examination of the application should be directed to TC 1600 at (571) 272-2581.

This application is being referred to Technology Center Art Unit 1633 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET